          Case 1:21-mj-01422-UA Document 3 Filed 04/15/21 Page 1 of 1


 U NIT E D STAT E S DISTRIC T C O URT
 S O U T H E R N DISTRIC T O F N E W Y O RK
                                                          X

  U NIT E D STAT E S O F AM E RIC A,                                       C O N S E N T T O P R O C E E D B Y T ELE
                                                                           CONFERENCE
                            -against-
                                                                              -C R-      ( )( )

   M    CV(                   - b,c)W2                                                    \) (,         c6

                                              D efendant(s).
                                                          X

D efendant Mma C achlio &owlet                               hereby voluntarily consents to
p articipate in the following proce eding via teleconferencing:

         Initial Appe arance B efore a Judicial O fficer

         A rraignment (Note: If on F elony Information, D efendant Must Sign S eparate W aiver of
         Indictment F orm)

         B ail/D etention H e aring

 V       C onference B efore a Judicial O fficer




D efendant's Signature
                                                                 0
                                                               D efendant's C ounsel's Signature
(Judge may obtain verbal consent on
R ecord and Sign for D efendant)

  MGM 4        Cia-ch Ito       m), L                           Pm V1 A    c allf\ O A cia-r-
Print D efendant's N ame                                       Print C ounsel's N ame


This proce eding was conducted by reliable telephone conferencing technology.




D ate                                                          O na T. W ang
                                                               United States Magistrate Judge
